Case 18-09108-RLM-11            Doc 921      Filed 02/20/20       EOD 02/20/20 11:42:13            Pg 1 of 1




                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

    In re:
                                                            Chapter 11
                           1
    USA GYMNASTICS,
                                                            Case No. 18-09108-RLM-11
                           Debtor.


                         NOTICE OF CANCELLED OMNIBUS HEARING

             PLEASE TAKE NOTICE that the omnibus hearing (the “Hearing”) previously scheduled

for February 20, 2020 at 1:30 p.m. (prevailing Eastern time) has been cancelled because no

motions or requests for relief are set to be heard at the Hearing.

             PLEASE TAKE FURTHER NOTICE that copies of all filings in the above-captioned case

may be accessed at: https://omnimgt.com/usagymnastics, or by contacting the Debtor’s attorneys,

on PACER, or from the Clerk of the Court.

Dated: February 20, 2020                                   Respectfully submitted,

                                                           JENNER & BLOCK LLP

                                                           By: /s/ Catherine Steege

                                                           Catherine L. Steege (admitted pro hac vice)
                                                           Dean N. Panos (admitted pro hac vice)
                                                           Melissa M. Root (#24230-49)
                                                           353 N. Clark Street
                                                           Chicago, Illinois 60654
                                                           (312) 923-2952
                                                           csteege@jenner.com
                                                           dpanos@jenner.com
                                                           mroot@jenner.com

                                                           Counsel for the Debtor

1
 The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
